EXHIBIT 10.28

 

LICENSE/ COMMERCIAL AGREEMENT

 

THIS LICENSE/ COMMERCIAL AGREEMENT (this “Agreement”), dated as of the 4th day
of November, 2005 (the “Effective Date”), is made and entered into by and
between OLYMPUS-CYTORI, INC., a Delaware corporation, located at 3020 Callan
Road, San Diego, CA 92121 (“NewCo”) and CYTORI THERAPEUTICS, INC., a Delaware
corporation, located at 3020 Callan Road, San Diego, CA 92121 (“Cytori”).

 

(NewCo and Cytori may each be individually referred to herein as a “Party” and
collectively as the “Parties”).

 

RECITALS

 

A. Cytori has acquired and possesses, through the expenditure of considerable
time, effort and money, certain intellectual property rights (including patents,
patent applications and technical information) to regenerative cell technology,
including scientific equipment used to carry out regenerative cell therapies and
treatments.

 

B. On and subject to the terms and conditions set forth herein and pursuant to
Section 2.3 of a Joint Venture Agreement by and between Cytori and Olympus,
dated as of November 4, 2005 (the “JVA”), Cytori is prepared to grant to NewCo,
and NewCo desires to obtain from Cytori, an exclusive license to use such
intellectual property rights of Cytori for purposes of developing, manufacturing
and selling Licensed Product(s) in the Licensed Field (as defined below).

 

C. Cytori shall purchase from NewCo, and NewCo shall sell exclusively to Cytori,
the Licensed Product(s) on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are acknowledged, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

1.1                                 Defined Terms. As used in this Agreement,
the capitalized terms set forth in this Section 1 shall have the following
meanings:

 

“Affiliate” means, as to any Party, any Person that, directly or indirectly,
controls, or is controlled by, or is under common control with, such Party,
where “control” (including, with its correlative meanings, “controlled by” and
“under common control with”) means (a) the beneficial ownership of fifty percent
(50%) or more of the outstanding voting securities of a Party, or (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Party, whether through the ownership of
securities or partnership or other ownership interests, by contract or
otherwise.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Business Day” shall mean any day on which banking institutions are open in the
United States, and excluding national holidays in Japan.

 

“Commercial Term” shall have the meaning set forth in Section 3.1.

 

“Cytori” shall have the meaning set forth in the Preamble.

 

--------------------------------------------------------------------------------


 

“Cytori IP” shall mean all Intellectual Property Rights owned by or licensed to
Cytori as of the Closing and any improvements thereto (specifically including,
without limitation, the Intellectual Property Rights listed in Schedule 1A and
any improvements thereto), to the extent that such Intellectual Property Rights
are necessary to design, develop, manufacture, test, analyze, offer to sell to
Cytori, sell to Cytori and service Licensed Product(s).

 

“Delivery Date” shall mean the date of delivery of Licensed Product(s) by NewCo
to Cytori.

 

“Documentation” shall mean the user and technical manuals and other
documentation necessary in connection with commercialization of the Licensed
Products.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Force Majeure Event” shall have the meaning set forth in Section 3.10.1

 

“Forecast” shall have the meaning set forth in Section 3.4.5

 

“Forecast Period” shall have the meaning set forth in Section 3.4.5

 

“Intellectual Property Rights” shall mean (a) all inventions (whether patentable
or unpatentable and whether or not actually reduced to practice), all
improvements thereto (but only if such improvements relate to inventions in
existence as of the Closing), and all patents, provisional and non-provisional
patent applications and patent disclosures, together with all reissuances,
divisions, continuations, continuations-in-part, renewals, extensions and
reexaminations thereof, (b) all copyrightable works, all works of authorship,
all copyrights, and all applications, registrations and renewals in connection
therewith, (c) all mask works and all applications, registrations and renewals
in connection therewith, (d) all trademarks, service marks, trade names, service
names, brand names, trade dress rights, logos, Internet domain names and
corporate names, together with the goodwill associated with any of the
foregoing, (e) all trade secrets and confidential business information
(including, but not limited to, ideas, research and development information,
know-how, formulas, compositions, biochemical and biological materials,
reagents, assays, manufacturing and production processes and techniques,
technical data, data base rights, designs, drawings, specifications, customer
and supplier lists, pricing and cost information and business and marketing
plans and proposals, and (f) any and all applications and registrations of the
foregoing (in any jurisdiction).

 

“Initial Training” shall have the meaning set forth in Section 2.2.2

 

“JVA” shall have the meaning set forth in Recital B.

 

“License/ Joint Development Agreement” shall mean the License/ Joint Development
Agreement of even date herewith and entered into by and among Cytori, Olympus
(and NewCo Prior to Closing).

 

“Licensed Field” shall mean the use of the Licensed IP for the purpose of
designing, developing, manufacturing, testing and servicing Licensed Products
for sale exclusively from NewCo to Cytori.

 

“Licensed IP” shall mean all Intellectual Property Rights owned or controlled by
either Party which are necessary or useful to design, develop, manufacture,
test, analyze, market, offer to sell to Cytori, sell to Cytori and service all
current and future generations of the Licensed Product(s). The term “Licensed
IP” shall include Cytori IP and NewCo IP.

 

--------------------------------------------------------------------------------


 

“Licensed Product(s)” shall mean any automated devices (and related component
parts) that ***
                                                ***  separate and concentrate
*** cells (including stem cells and other regenerative cells) from harvested
adipose tissue (fat tissue). The device components include, but are not limited
to,

 

 

***

 

 

***

 

 

***.

 

“Liens” shall mean all liens, pledges, charges, mortgages, deeds of trust,
hypothecations, title defects, restrictions, conditions, easements, claims,
options, leases, rights of possession or use, encumbrances, adverse rights or
claims and security interests of any kind or nature whatsoever (including any
restriction on the right to vote or transfer), whether voluntarily incurred or
arising by operation of law or otherwise, including, without limitation, any
written or oral agreement to give or grant any of the foregoing.

 

“NewCo” shall have the meaning set forth in the Preamble.

 

“NewCo IP” shall mean all Intellectual Property Rights owned by or acquired by
NewCo in connection with and during the term of the JVA, including licenses
granted to NewCo with respect to Cytori IP and Olympus IP.

 

“NewCo Share Subscription Agreement” shall mean the share subscription agreement
of even date herewith and entered into by and between Cytori and NewCo.

 

“Order(s)” shall have the meaning set forth in Section 3.4.1.

 

“Party” and “Parties” shall have the meaning set forth in the Preamble.

 

“Person” shall mean an association, corporation, individual, partnership, trust
or any other entity or organization, including a governmental entity, other than
a Party.

 

“Rules” shall have the meaning set forth in Section 4.3.

 

“Term” shall have the meaning set forth in Section 2.4.

 

“Three-Way NDA” shall mean the Three-Way Non-Disclosure Agreement, dated
November 4, 2005, entered into by and among Cytori, Olympus and NewCo.

 

“Trademark” shall mean all trademarks, service marks, trademark and service mark
applications, trade dress, trade names, logos, insignia, symbols, designs or
other marks identifying a party or its products.

 

“Warranty Period” shall have the meaning set forth in Section 3.6.1.

 

“Yearly Training” shall have the meaning set forth in Section 2.2.2

 

1.2                                 References. In this Agreement, a reference
to:

 

(a)                                  A Section, Sub-section, Preamble, Recital,
Attachment, Schedule or Exhibit is, unless the context otherwise requires, a
reference to a section or sub-section of, or a preamble, recital, attachment,
schedule or exhibit to, this Agreement;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

(b)                                 “This Agreement” (or any specific provision
hereof) shall be construed as references to this Agreement or that provision as
amended, varied or modified from time to time;

 

(c)                                  “¥” or “JPY” refers to Japanese Yen, the
lawful currency for the time being of Japan. “$” or “USD” refers to United
States Dollars, the lawful currency for the time being of the United States of
America; and

 

(d)                                 All references in this Agreement to “days”
will, unless otherwise specified herein, mean calendar days.

 

1.3                                 Headings. Headings in this Agreement are for
ease of reference only and shall not affect the interpretation or construction
of this Agreement.

 

1.4                                 Attachments, Schedules and Exhibits. The
Attachments, Schedules and Exhibits attached hereto are incorporated herein and
form a part of this Agreement.

 

2.                                      THE LICENSE GRANTED BY CYTORI

 

2.1                                 License Grant and Sublicenses.

 

2.1.1                        Cytori License Grant. Subject to the terms,
conditions and limitations set forth in this Agreement (including Sections 2.1.4
and 2.1.5 below) and the JVA (with its Ancillary Agreements), and in
consideration of the royalty payment to be made by NewCo to Cytori under
Section 2.3, Cytori hereby grants to NewCo an exclusive, perpetual,
sublicenseable, irrevocable, fully paid-up, worldwide license under the Cytori
IP (including any improvements thereto) in the Licensed Field, to design,
develop, make, have made, use, translate, perform, service, maintain, import,
offer to sell and sell Licensed Product(s), each Deliverable and any part or
component thereof, as contemplated by the JVA. The right of NewCo to grant
sublicenses to any third party other than Olympus under such Cytori IP shall be
subject to the consent of Cytori, which shall not be unreasonably withheld or
delayed. The sublicense granted with respect to U.S. Patent #6,777,231 shall be
subject to all of the terms and conditions disclosed to NewCo of the license
granted by the University of California Regents, excepting only the obligation
with respect to the payment of royalties.

 

2.1.2                        [reserved]

 

2.1.3                        Sublicenses. The license granted to NewCo pursuant
to Section 2.1.1 shall be sublicensable by NewCo, without any additional
compensation to Cytori.

 

2.1.4                        Sales and Distribution. NewCo acknowledges and
agrees that its right of sale and distribution under its license from Cytori
pursuant to this Section 2 is solely limited to NewCo’s right to sell and
distribute exclusively to Cytori the Licensed Product(s) within the Licensed
Field in accordance with Section 3 herein.

 

2.1.5                        Reservation of Rights for Cytori to Use the Cytori
IP. Cytori has and shall retain an unrestricted right to use all Cytori IP for
the development, manufacture and sale of a first generation of commercial
Licensed Product(s); provided that such Licensed Product(s) may only be used for
regulatory and clinical trial purposes, and may not otherwise be generally
commercially released, unless NewCo has failed to produce a successful
commercial Licensed Product line within   ***   from the Effective Date. NewCo
shall not be liable in any way for the commercial use of the first generation
Licensed Product

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

unless it affirmatively elects to do so in writing. Cytori shall share all such
first generation Licensed Product development information with NewCo, and NewCo
shall be entitled to incorporate any such information and data into NewCo’s
Licensed Product(s). At any time that NewCo has a successful commercial Licensed
Product(s) available for any specific therapeutic application, Cytori shall not
have the right to offer for sale the first generation Licensed Product (unless
NewCo is unable to fulfill Cytori’s Orders for such Licensed Product(s) in
accordance with Section 3 herein). For avoidance of doubt, Cytori shall not sell
any competing product for the first *** from the effective date. Cytori reserves
all rights to itself to use and exploit the Cytori IP for the further
development of all therapeutic applications of the Cytori IP in all fields of
use.

 

2.1.6                        Irrevocable License. For the avoidance of doubt,
and subject to the termination rights of Cytori provided in Section 8.3(c) of
the Shareholders Agreement, the license granted to NewCo under Section 2.1.1
shall not be subject to revocation by a Party or be otherwise affected by any
matter whatsoever, including, without limitation, termination of this Agreement,
breach of this Agreement by NewCo, impossibility, impracticality, frustration of
purpose, force majeure, acts of governments or the insolvency of either Party.
In view of the fact that such license granted to NewCo by Cytori is irrevocable,
any breach by NewCo of any restriction or obligation connected with this license
grant shall entitle Cytori to recovery of reasonable attorneys fees associated
with enforcing this Agreement..

 

2.1.7                        Authority. Cytori hereby represents and warrants
that it is the owner of or enjoys all the right, title and interest required to
grant the license under Cytori IP to NewCo pursuant to this Section 2.1. In the
event that, during the term of this Agreement, Cytori no longer has the
authority to license NewCo under all or part of the Cytori IP, it shall
coordinate and further execute an appropriate agreement and/or arrangement
within sixty (60) days from the date when such lack of authority is found. In
case Cytori fails to coordinate and further execute such appropriate agreement
and/or arrangement during such 60-day period, Cytori shall be deemed to be in
material breach of this Agreement.

 

2.1.8                        Cytori shall not grant any license of the Cytori IP
to any third party for the purpose of designing, developing, manufacturing,
testing and servicing of Licensed Products. In the Licensed Field Cytori shall
not make use of the Cytori IP for the purpose of designing, developing,
manufacturing, testing and servicing of Licensed Products, except in accordance
with the rights reserved in Section 2.1.5 above.

 

2.2                                 Disclosure of Cytori IP.

 

2.2.1                        Subject to the terms, conditions and limitations
set forth in this Agreement, Cytori has delivered and disclosed to NewCo or its
designee, or shall, within thirty (30) days from the Effective Date, deliver and
disclose to NewCo or its designee, and NewCo may disclose to Olympus in
accordance with the License/ Joint Development Agreement, (a) any documentation,
data, diagrams, and other information embodying the Cytori IP that is necessary
or useful for NewCo to use and practice the Cytori IP under the license granted
to NewCo under Section 2.1.1, including, without limitation, the documents
listed and described in Schedule 2.2.1, and (b) any other information or
documentation relevant to the Cytori IP or Licensed Product(s), and/or which is
necessary or useful for NewCo’s performance of its obligations under this
Agreement or the License/ Joint Development Agreement, and/or that NewCo
may reasonably request and that Cytori is reasonably able to provide.

 

2.2.2                        Cytori shall provide employees of NewCo or
employees of NewCo’s designee with training in relation to the Licensed
Product(s). The initial training by Cytori shall be provided free of charge, and
shall be conducted at the offices of Cytori (as set forth in the Preamble of
this Agreement) (the “Initial Training”). Free training by Cytori shall also be
provided to NewCo employees or employees of its designee once every calendar
year in relation to any pertinent improvements or results of research and
development conducted by Cytori pursuant to the License/ Joint Development
Agreement (each, a “Yearly Training”). The scope, amount and timing of the
Initial Training and each Yearly Training shall be

 

--------------------------------------------------------------------------------


 

mutually agreed by the Parties, but shall at least meet the parameters set forth
in Schedule 2.2.2. All such training shall be in English. NewCo or its designee
shall bear all travel and living expenses of its employees that are sent to
Cytori for purposes of receiving the Initial Training and each Yearly Training.
Any additional training beyond Initial Training and each Yearly Training shall
be mutually agreed by the Parties.

 

2.3                                 License Consideration and Payments.

 

2.3.1                        In consideration of the license granted by Cytori
to NewCo pursuant to Section 2, and Cytori’s other obligations set forth herein,
NewCo shall:

 

(a)                                  Issue to Cytori one thousand (1,000) common
shares of NewCo, as a payment in kind to Cytori that represents a one-time
royalty payment of   ***  United States Dollars (USD ***) as fair market value,
in accordance with the NewCo Share Subscription Agreement; and

 

(b)                                 Pay to Cytori in cash, by wire transfer of
immediately available funds to a bank account designated by Cytori in writing,
upon the following payment terms, the amount of *** United States Dollars (USD
***) as non-recurring royalty payments.

 

(c)                                  Only in the event of a dissolution of NewCo
as provided for in Section 8.4(ii) of the Shareholders Agreement, Licensee
(NewCo) shall pay Cytori a supplemental royalty equal to ***

 

 

***

 

 

(or a supplemental royalty that equals the

 

***

 

 

 

 

***

 

 

 

 

 

 

 

 

***.

 

 

 

 

 

(d) Only in the event of a dissolution of NewCo as provided for in
Section 8.4(ii) of the Shareholders Agreement, Licensee shall at all times have
an obligation to use commercially reasonable efforts to supply Licensed Products
to Cytori. Notwithstanding the foregoing, in the event of a change in control of
Olympus Corporation, Licensee, its successors and assigns shall be required at
all times to use “best efforts” to supply Licensed Products to Cytori.

 

2.3.2                         The Parties agree and acknowledge that the license
granted to NewCo under Section 2.1.1 shall be granted and fully paid-up (subject
to Section 2.3.1(c) above) upon issuance by NewCo of common stock of NewCo to
Cytori in accordance with the NewCo Share Subscription Agreement and the wire
transfer specified in Section 2.3.1(b) above.

 

2.4                                 Term and Termination.

 

2.4.1                        Term of this Agreement. The term of this Agreement
(“Term”) shall commence on the Effective Date and shall continue in full force
and effect until expiration of all Intellectual Property Rights included within
the license of Cytori IP granted to NewCo pursuant to Section 2.1.1.

 

2.5                                 Representations and Warranties.

 

2.5.1                        Representations and Warranties of Cytori. Cytori
represents and warrants to NewCo that:

 

(a)                                  Cytori is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and that Cytori has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill its obligations
under, and to consummate the

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

transactions contemplated by, this Agreement.

 

(b)                                 The execution, delivery and performance of
this Agreement by Cytori will not result in any breach or violation of, or
conflict with, any contract, agreement, undertaking, judgment, decree, order,
law, regulation or rule to which Cytori is a party or by which Cytori or any of
its assets are bound.

 

(c)                                  This Agreement has been duly and validly
executed and delivered by Cytori and is binding upon and enforceable against
Cytori in accordance with its terms, except as enforceability may be limited or
affected by applicable bankruptcy, insolvency, reorganization or other laws of
general application relating to or affecting the rights of creditors and except
as enforceability may be limited by rules of law governing specific performance,
injunctive relief or other equitable remedies.

 

(d)                                 The Cytori IP and Intellectual Property
Rights listed and described in Schedule 1A (i) constitute, to Cytori’s best
knowledge as of the Effective Date, all of the Intellectual Property Rights used
by Cytori to develop, manufacture and sell the Licensed Product(s), (ii) have
been duly registered (as applicable), properly maintained (as in relation to the
confidential nature of or controlled use of certain Intellectual Property
Rights, such as trade secrets and trademarks), and are subject to protection and
are in full force and effect in the countries listed in Schedule 1A, and
(iii) except to the extent expressly provided under this Agreement (including
the Patent Dispute), are free and clear of all Liens. To the knowledge of
Cytori, (I) there are no threatened or pending claims that Cytori’s development
and manufacture of the Licensed Product(s) infringe the Intellectual Property
Rights of any third party, or that any portion of the Cytori IP is invalid or
unenforceable, and (II) to Cytori’s Best knowledge no third party is infringing
any of the Cytori IP.

 

(e)                                  Cytori has the right and authority to grant
the licenses provided under Section 2.1.1 herein.

 

2.5.2                        Representations and Warranties of NewCo. NewCo
represents and warrants to Cytori that:

 

(a)                                  NewCo is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and that NewCo has full power and authority, and has taken all action necessary,
to execute and deliver this Agreement and to fulfill its obligations under, and
to consummate the transactions contemplated by, this Agreement.

 

(b)                                 The execution, delivery and performance of
this Agreement by NewCo will not result in any breach or violation of, or
conflict with, any contract, agreement, undertaking, judgment, decree, order,
law, regulation or rule to which NewCo is a party or by which NewCo or any of
its assets are bound.

 

(c)                                  This Agreement has been duly and validly
executed and delivered by NewCo and is binding upon and enforceable against
NewCo in accordance with its terms, except as enforceability may be limited or
affected by applicable bankruptcy, insolvency, reorganization or other laws of
general application relating to or affecting the rights of creditors, and except
as enforceability may be limited by rules of law governing specific performance,
injunctive relief or other equitable remedies.

 

2.6                                 Litigation.

 

2.6.1                        Notification of Infringement. Each Party shall
promptly notify the other Party in writing of any suspected infringement(s) of
any Cytori IP in any jurisdiction of which it becomes aware, and shall
inform the other Party of any evidence of such infringement(s).

 

--------------------------------------------------------------------------------


 

2.6.2                        NewCo’s Right to Bring Suit. NewCo shall have the
first right to institute suit for any infringement(s) of the Cytori IP in all
Fields of Use, including those outside of the Licensed Field. Cytori agrees to
join as a plaintiff in any such lawsuit initiated by NewCo, if requested by
NewCo, with all Cytori’s costs, attorneys’ fees and expenses in joining such
lawsuit to be paid by NewCo. If NewCo fails to institute suit for such
infringement(s) within sixty (60) days after receipt of written notice from
Cytori of Cytori’s desire to bring suit for such infringement(s) in its own name
and on its own behalf, then Cytori may, at its own expense, bring such suit or
take any other action as Cytori may, in its sole discretion, deem appropriate In
the event that NewCo does not have any right to institute such suit due to any
legal restrictions,  then, if requested by NewCo, Cytori agrees to institute
such suit.

 

2.6.5                        Settlements. NewCo shall not settle with an
infringing third party in connection with any suit initiated pursuant to
Section 2.6.2 without the prior written consent of Cytori. Cytori shall not
settle with an infringing third party in connection with any suit initiated
pursuant to Section 2.6.2 without the prior written consent of NewCo, if such
settlement would affect NewCo’s license rights under this Agreement.

 

3.                                      COMMERCIAL AGREEMENT

 

3.1                                 Commericial Term. The term of the commercial
agreement between the Parties set forth in this Section 3 (“Commercial Term”)
shall commence on the Effective Date and shall continue in full force and
effect, unless terminated by mutual agreement of the Parties.

 

3.2                                 Exclusive Sales Arrangement. NewCo agrees to
exclusively sell (whether directly or indirectly) to Cytori, and Cytori agrees
to purchase from NewCo, the Licensed Product(s), at a price that is determined
in accordance with Section 3.3. NewCo’s sale of Licensed Product(s) to Cytori,
and Cytori’s purchase of Licensed Product(s), shall be in accordance with all of
the terms and conditions set forth in this Section 3 and the Orders submitted by
Cytori and accepted by NewCo, as further described in Section 3.4 of this
Agreement.

 

3.3                                 Prices and Payment Terms.

 

3.3.1                        Product Price. The transfer price for the Licensed
Product(s) shall be    ***

 

 

***

 

 

***.

 

3.3.2                        Invoicing and Payment Procedure. NewCo shall
invoice Cytori concurrently with its delivery of the Licensed Product(s) ordered
by Cytori. Cytori shall pay for the Licensed Product(s) delivered in accordance
with each Order within a maximum of forty-five (45) calendar days (with the
final term of payment to be agreed later) from the date that Cytori receives the
corresponding invoice issued by NewCo. Invoices issued by NewCo shall reference
the relevant Order number, and indicate (a) applicable tax (if any),
(b) quantities of Licensed Product(s) shipped by NewCo, and (c) date of shipment
of the Licensed Product(s) to Cytori or its designee.

 

3.3.3                        Late Payment. If any payment amount under any
invoice issued by NewCo pursuant to Section 3.3.2 becomes overdue, Cytori shall
pay to NewCo, upon written demand from NewCo, interest on the unpaid, overdue,
balance at the lesser of (a) the maximum rate permitted by law, and (b) ten
percent (10%) per annum on the outstanding, balance. To the extent that any
payment of Cytori is overdue, payments received by NewCo from Cytori shall first
be applied to any such accrued but unpaid overdue amount.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

3.4                                 Order and Forecast.

 

3.4.1                        Orders. The purchase and sale of the Licensed
Product(s) hereunder shall be made by written or electronic purchase order
issued by Cytori to NewCo, for purchase of Licensed Product(s) by Cytori from
NewCo (“Order(s)”). Cytori shall, on or before the first Business Day of each
month during the Commercial Term, place an Order for Licensed Product(s) in
amounts for such month that are in accordance with the applicable Forecast(s)
previously submitted by Cytori in accordance with this Section 3.4. The Delivery
Date specified in an Order shall be no later than the last day of the month
immediately following the month in which each relevant Order is placed by
Cytori. Each Order will include: (a) a reference to this Agreement and Section,
(b) Order quantities, (c) specifications and/or type/model number of the
Licensed Product(s) ordered; (d) each Licensed Product unit price and the total
price for all Licensed Product(s) in the Order, (e) shipping instructions,
(f) requested Delivery Date in accordance with this Section 3.4.1 (including
Delivery Dates for partial shipments of ordered Licensed Product(s) on different
dates); and (g) shipping and billing address. In the event of any conflict
between or among the terms and conditions of this Agreement and the terms and
conditions specified in a Order (including Order acknowledgement by NewCo), such
provisions shall be construed in a mutually consistent manner or, if such
construction is not reasonably possible, the provisions of this Agreement shall
govern and prevail.

 

3.4.2                        Order Acknowledgment. NewCo shall confirm its
receipt of an Order electronically or by facsimile to Cytori within five
(5) Business Days of NewCo’s receipt of each such Order, stating the applicable
Product purchase price and expected Delivery Date. For any Orders that exceed
one hundred twenty-five percent (125%) of the applicable Forecast in quantity,
NewCo may reject such Orders to the extent such Order exceeds 125% of the
applicable Forecast. NewCo shall specifically acknowledge or reject any Order
that exceeds 125% of the Forecast within five (5) Business Days from the date on
which NewCo receives such Order.

 

3.4.3                        Order Address. All Orders shall be sent to the
following address:

 

Olympus-Cytori, Inc.

3020 Callan Road

San Diego, CA 92121, U.S.A.

[Facsimile Number]

[e-mail address]

 

3.4.4                        Order Changes. Once submitted, Orders may not be
withdrawn, revoked or altered in any way by Cytori without NewCo’s prior written
consent. Furthermore, except as specifically provided herein or otherwise agreed
by NewCo and Cytori, Orders accepted by NewCo may not be withdrawn, revoked,
altered or cancelled.

 

3.4.5                        Partially Binding Forecast. Once NewCo is ready to
deliver Final Products (as such term is defined in the License/ Joint
Development Agreement) to Cytori, on the [15th ] day of every calendar month
during the Term (or, if such day is not a Business Day, then on the immediately
following Business Day), CYTORI shall submit to NEWCO a six (6) month rolling,
partially binding forecast (each a “Forecast”) of the quantities of each Product
anticipated to be purchased during the upcoming six (6) calendar month period
(the “Forecast Period”). Each Forecast, and the quantities forecasted for
purchase during the Forecast Period covered thereby, shall be partially binding
upon CYTORI and NEWCO as follows:

 

Month after delivery of

 

***

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Forecast by CYTORI

 

 

 

 

 

Month 1:

 

***



Month 2:

 

***



Month 3:
***

 

***



Month 4:
***

 

***



Month 5:

 

***



Month 6:

 

***



 

3.4.6                        Manufacturing Capacity. The Parties agree and
acknowledge that NewCo cannot manufacture, or procure the manufacture of,
Licensed Product(s) beyond the levels specified in Schedule 3.4.6 (as amended
from time to time) during any given calendar quarter. Accordingly, it is further
agreed and acknowledged by the Parties that any Forecasts submitted that are in
excess of the stated production capacities will not be binding on any of the
Parties to the extent that the forecasted quantity exceeds such capacity.

 

3.4.7                        Non-Binding Minimum Purchase Forecast. The
following quantities of the Products per year is a good faith estimate on which
Cytori shall endeavor to purchase from NewCo up to the eighth (8th) anniversary
from the year when the Product is ready for sale under the Joint Development
Agreement, provided that both parties recognize that such estimate shall be
non-binding :

 

 

 

Year 1

 

Year 2

 

Year 3

 

Year 4

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

Year 5

 

Year 6

 

Year 7

 

Year 8

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

3.4.8                        Marketing Obligations of Cytori. Beginning when the
Licensed Product is ready for sale in accordance with the terms of the Joint
Development Agreement Cytori shall at all times use commercially reasonable
efforts to market Licensed Products, provided that in the event of a Change of
Control of Cytori, Cytori, its successors and assigns shall at all times be
required to utilize its best efforts to market the Licensed Products supplied
hereunder.

 

3.5                                 Inventory Management and Shipment of
Products.

 

3.5.1                        Shipment. Unless otherwise specifically agreed
between the Parties in writing, NewCo shall, at its own expense, procure from
contract manufacturer(s), if any, shipment and delivery of Licensed Product(s)
ex works (Japan, manufacturing subcontractor facilities, as interpreted in
accordance with INCOTERMS 2000).

 

3.5.2                        Title and Risk of Loss. Risk of loss and title to
any Licensed Product(s) purchased by Cytori pursuant to this Agreement shall
pass from NewCo to Cytori FOB shipping point.

 

3.5.3                        Notice of Inability to Deliver Licensed Product(s).
NewCo shall provide Cytori with immediate

 

--------------------------------------------------------------------------------


 

written notice if NewCo becomes aware that it will not be able to deliver the
relevant Licensed Product(s) on or within three (3) days prior to the relevant
Delivery Date specified in an accepted Order, or if NewCo becomes aware that
only a portion of the relevant Licensed Product(s) can be delivered on or within
three (3) days prior to the relevant Delivery Date specified in an accepted
Order. Upon receipt by Cytori of such notice from NewCo, Cytori shall instruct
NewCo to either (a) deliver such deliverable portion of the Licensed Product(s)
in accordance with this Agreement and relevant Order, or (b) reschedule shipment
of all or a portion of such Licensed Product(s). If NewCo delivers a portion of
the Licensed Product(s) ordered under a certain Order pursuant to Cytori’s
instructions issued by Cytori pursuant to item (a) of this Section 3.5.3, NewCo
shall, at NewCo’s sole cost and expense (including air transportation) and upon
becoming able to complete such Order, promptly deliver all remaining undelivered
Licensed Product(s) specified in such partially performed Order by air
transportation, or such other means of transportation directed by and/or
reasonably acceptable to Cytori.

 

3.5.4                        Inventory of Cytori. Cytori shall maintain a
sufficient amount of Licensed Product(s) inventory to meet its reasonably
expected market demand for thirty (30) days.

 

3.6                                 Product Warranties.

 

3.6.1.                     Product Warranties. NewCo warrants to Cytori for a
period that is the lesser of: (a) twenty-three (23) months from the Delivery
Date of the relevant Licensed Product(s) by NewCo to Cytori; or (b) twelve (12)
months from the date of installation of such Licensed Product(s) by Cytori or
its designee to the end-user or customer, (the applicable period referred to
herein as the “Warranty Period”), that any such Licensed Product(s) sold by
NewCo to Cytori hereunder shall:

 

(i)                                     operate in a manner that meets the
relevant Licensed Product(s) specifications to be mutually agreed by the
Parties; and

 

(ii)                                  be free from defects, for reason(s)
attributable to NewCo, in material, design and workmanship.

 

3.6.2                        Warranty Obligations. During the Warranty Period,
and subject to NewCo’s confirmation and acceptance of any warranty claim
asserted by Cytori in connection with this Section 3.6, NewCo shall, at its sole
cost and expense, and in NewCo’s sole discretion, either repair or replace any
such non-conforming or malfunctioning Licensed Product(s) within a reasonable
period of time (as mutually agreed by the Parties). NewCo’s warranty obligations
under this Section 3.6 shall not apply to: (a) malfunctions or damages caused by
any Force Majeure Event; (b) malfunctions that are the result of improper
storage, installation, use, maintenance or repair by Cytori, its agents,
distributors or customers; (c) malfunctions caused by improper operation of the
Licensed Product(s), or use of the Licensed Product(s) with any equipment,
software, hardware, or device not authorized by NewCo; and (d) malfunctions or
damages caused by the defects or failure of non- Licensed Product equipment,
parts or service supplied by Cytori.

 

3.6.3                        Disclaimer of Warranty. EXCEPT AS SPECIFICALLY SET
FORTH IN THIS SECTION 3.6, NEWCO DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND THOSE ARISING FROM A COURSE OF DEALING.
NEWCO DOES NOT WARRANT THAT ALL DEFICIENCIES, ERRORS, DEFECTS OR
NON-CONFORMITIES OF THE LICENSED PRODUCT(S) OR PARTS OR COMPONENTS THEREOF
(WHETHER DIRECTLY OR INDIRECTLY) SUPPLIED BY NEWCO CAN BE CORRECTED.

 

3.7                                 Obsolescence.

 

3.7.1                        Discontinuance by NewCo. NewCo agrees and
acknowledges that it has an obligation to

 

--------------------------------------------------------------------------------


 

manufacture, supply and support the Licensed Product(s) without interruption
during the Commercial Term. If NewCo wishes to discontinue the manufacture and
supply of any particular Licensed Product(s) during the Commercial Term, NewCo
shall provide written notice of such desire to Cytori not less than twelve (12)
months in advance of the last date such Licensed Product(s) can be ordered. Upon
Cytori’s receipt of any such discontinuance notice by NewCo, NewCo shall provide
Cytori with the appropriate designation for a suitable replacement Licensed
Product(s), unless the Parties have mutually agreed to no longer sell such
discontinued Licensed Product type. Provided that support for discontinued
products shall not be required for more than seven years from the date of
discontinuance.

 

3.7.2                        Final Order. Prior to the effective date of the
(a) the expiration or sooner termination of this Agreement, or
(b) discontinuance of any Licensed Product(s) by NewCo under Section 3.7.1,
Cytori may make, and NewCo agrees to accept, a final Order for the relevant
Licensed Product(s) to be paid for and shipped during a period commencing on the
date of any such expiration, sooner termination or discontinuance, and ending on
the date that is six (6) months after such date of any such expiration, sooner
termination or discontinuance.

 

3.8                                 Marketing, Licensing and Insurance.

 

3.8.1                        Marketing Authority. Cytori retains the sole and
exclusive right and authority to market the Licensed Product(s) worldwide, to
the extent it deems appropriate, in its discretion. Upon NewCo’s reasonable
request, Cytori, when reasonably practicable, shall allow NewCo’s personnel to
participate in Cytori’s general marketing research activities in relation to the
Licensed Product(s).

 

3.8.2.                     No Rights In Marks. Unless otherwise agreed by the
Parties in writing, nothing in this Agreement shall be construed to grant either
Party any rights in any Trademarks of the other Party. Notwithstanding the
immediately preceding sentence, Cytori hereby authorizes NewCo, only for the
purposes of labeling the Licensed Product(s), to use the Licensed
Product(s)-related Trademark(s) of Cytori, and NewCo hereby authorizes Cytori,
only for the purposes of labeling and selling the Licensed Product(s), to use
the Licensed Product-related Trademark(s) of Olympus-Cytori (subject to approval
by Olympus). For the avoidance of doubt, NewCo is not granted any right or
authority to use Trademarks of Cytori for any other use, unless otherwise
expressly authorized by Cytori in writing.

 

3.8.3                        Documentation. Responsibility for the preparation
of any necessary manuals for the Licensed Products shall be as mutually agreed
prior to commercialization.

 

3.8.4                        Insurance. Each Party will, at its sole discretion,
maintain adequate commercial general liability insurance and product liability
insurance, in amounts which are reasonable and customary. Subject to reasonable
insurance policy limitations and exclusions, such product liability insurance of
each Party shall insure against all liability arising out of the use,
manufacture (including packaging and delivery), sale, offer for sale,
importation, distribution, marketing and promotion of the Licensed Product(s)
throughout the world.

 

3.9                                 Country of Manufacture.

 

3.9.1                        Country of Origin Certification. Upon Cytori’s
request, NewCo shall provide Cytori with an appropriate certification stating
the country of origin for Licensed Product(s), sufficient to satisfy the
requirements of the customs authorities of the country of receipt and any
applicable export licensing regulations, including those of the United States.

 

3.9.2                        Country of Origin Marking. NewCo will mark each
Licensed Product(s) (or the Licensed Product container, if there is no room on
the Licensed Product), with the country of origin. NewCo will, in so marking
Licensed Product(s), comply with the requirements of the customs authorities of
the country of

 

--------------------------------------------------------------------------------


 

receipt.

 

3.9.3                        Customs Authorities; Export Regulations. Cytori
shall notify NewCo of any requirement from applicable customs authorities, and
NewCo will comply in a timely manner with such requirements. Upon Cytori’s
reasonable request, NewCo shall assist Cytori with certification stating the
country of origin to satisfy the requirements of: (a) the customs authorities of
the country of receipt and the countries of Cytori’s distribution operations;
and (b) any applicable export licensing regulations, including those of the
United States.

 

3.9.4                        Costs and Expenses. NewCo will solely bear its
costs incurred in connection with Sections 3.9.1, 3.9.2 and 3.9.3. In the event
of significant changes in cost as a consequence of modification of law, rule,
regulation and/or governmental order, such cost may be allocated between NewCo
and Cytori, if such allocation is fair and reasonable, and if the Parties
mutually agree to such allocation. The Parties will negotiate any such
allocation in good faith.

 

3.10                           Force Majeure Events.

 

3.10.1                  Force Majeure. To the extent that either Party to this
Agreement is temporarily unable to perform its obligations hereunder, in whole
or in part, due to causes beyond such Party’s reasonable control, including, but
not limited to, acts of God, acts of war, acts of terrorism, civil disturbance,
governmental action, strikes, fire, flood, typhoon, peril or accident at sea,
inability to secure materials and transportation or facilities, walkouts or
lock-outs or other labor disputes beyond the reasonable control of such Party
(each, a “Force Majeure Event”), the time for performing such Party’s
obligations will be extended until such time (a) as the Force Majeure Event has
been resolved or otherwise mitigated or eliminated, or (b) as mutually agreed by
the Parties, and in case of either (a) or (b), so as not to materially impede or
prevent performance of such Party’s obligations; provided, however, that the
Party claiming the benefit of this provision shall provide to the other Party
prompt written notice and reasonable evidence of the occurrence of such Force
Majeure Event, and shall cooperate with the other Party in taking all such
commercially reasonable actions as may be necessary or appropriate to mitigate,
avoid or lessen the adverse effects of such Force Majeure Event, as it
may relate to the performance of each Party’s respective obligations hereunder.
In no event shall a Party’s inability to pay any sums due hereunder or otherwise
perform any of its financial obligations hereunder be independently deemed to be
a Force Majeure Event. Until such Force Majeure Event is so resolved, mitigated
or eliminated, or until expiration of the time period mutually agreed by the
Parties, the Party so unable to perform its obligations shall not be deemed to
be in default under or in breach of this Agreement; further provided that the
Parties shall in any event be required to perform all other obligations
hereunder which are reasonably capable of being performed during the continuance
of such Force Majeure Event. In the event that the Parties do not agree upon the
occurrence of a Force Majeure Event, then the matter shall be submitted to
arbitration pursuant to the provisions of Section 4.3 hereof. Subject to the
foregoing, a Force Majeure Event may include (a) the occurrence of any pandemic,
epidemic or prevalent disease or illness with an actual or probable threat to
human life, including, without limitation, atypical pneumonia or Severe Acute
Respiratory Syndrome (SARS), or avian influenza, or (b) adherence to any travel
restriction, warning or advisory issued in relation thereto by the Government of
Japan, the World Health Organization (WHO) or the U.S. Centers for Disease
Control (CDC), or (c) any quarantine or similar measure taken in relation
thereto by any governmental authority to prevent the spread of any communicable
disease, or (d) any unavailability of any resources or services resulting
directly from any of the foregoing, or (e) impossibility to deliver Licensed
Product(s) due to export/import restriction derived from a governmental
regulation that would make the export/import act illegal. In the event that a
Force Majeure Event continues for three (3) months or longer, either Party
may terminate and cancel any and all outstanding Orders, regardless as to
whether accepted by NewCo, by written notice to the other Party. In the event
that a Force Majeure Event continues for six (6) months or longer, either Party
may terminate this Agreement without any liability to the other Party that
solely arises from such early termination. In addition to the above, NewCo and
Cytori will, within a reasonable period

 

--------------------------------------------------------------------------------


 

of time after the Effective Date, discuss the manner in which NewCo may be able
to establish and implement a business recovery plan that describes strategies
for response to and recovery from a broad spectrum of potential natural and
man-made disasters.

 

3.11                           RESERVED.

3.11.1 RESERVED.

3.11.2 RESERVED.

3.11.3 RESERVED.

 

3.11.4                  Accrued Liabilities. The expiration or sooner
termination of Section 3 of this Agreement for any cause shall not release any
Party hereto from any liability which, at the time of such expiration or
termination, has already accrued against such Party (or which thereafter
may accrue against such Party in respect of any act or omission occurring prior
to such expiration or termination), nor shall any such expiration or termination
of this Agreement affect in any way the survival of any right, duty or
obligation of any Party hereto which is expressly stated elsewhere in this
Agreement to survive expiration or earlier termination hereof.

 

3.11.5                  Return of Confidential Information. The capitalized
terms used in this Section 3.11.5 are defined in the Three-Way NDA. Upon
expiration or sooner termination of Section 3 of this Agreement and the
Commercial Term, the Receiving Party shall immediately cease all use of the
Disclosing Party’s Confidential Information and shall, in accordance with
Disclosing Party’s reasonable written instructions, promptly return to
Disclosing Party or destroy all Confidential Information of the Disclosing
Party, including, without limitation, all copies (in electronic form or
otherwise) in Receiving Party’s possession and any notes or memoranda that
contain Confidential Information of the Disclosing Party. The Receiving Party
shall certify in a writing signed by an officer or director of the Receiving
Party that all such Disclosing Party Confidential Information has been returned,
deleted or destroyed.

 

3.12                           Limitation of Liability.

 

 TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL ANY PARTY
BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD PARTY FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY NATURE (INCLUDING, BUT NOT LIMITED TO,
DAMAGES FOR LOSS OF BUSINESS, LOSS OF PROFIT OR REVENUES, LOSS OF USE OF THE
PRODUCTS OR ANY ASSOCIATED EQUIPMENT, COST OF CAPITAL, COST OF SUBSTITUTE
PRODUCTS, FACILITIES OR SERVICE, DOWNTIME, PERSONAL PROFITS, BUSINESS
INTERRUPTION, OR ANY OTHER PECUNIARY LOSS) ARISING OUT OF OR IN ANY WAY RELATED
TO THE PARTIES’ PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT, WHETHER
SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE
OR STRICT LIABILITY) OR OTHERWISE, EVEN IF THE OTHER PARTY HAS BEEN WARNED OF
THE POSSIBILITY OF SUCH DAMAGES. EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED
OTHERWISE IN THIS AGREEMENT, ALL REMEDIES PROVIDED FOR HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE RIGHT TO TERMINATE THIS AGREEMENT AND ALL OF THE REMEDIES
PROVIDED BY LAW (AND NOT EXCLUDED PURSUANT TO THE FOREGOING SENTENCE), SHALL BE
DEEMED CUMULATIVE AND NON EXCLUSIVE.

 

4.                                      MISCELLANEOUS PROVISIONS

 

4.1                                 Export Regulations. Each Party shall be
responsible for observing and abiding by any and all export control laws and
regulations (including, without limitation, any and all costs associated
therewith) applicable to the Cytori IP and/or Licensed Product(s).

 

--------------------------------------------------------------------------------


 

4.2                                 Governing Law. This Agreement shall be
governed in all respects by the laws of New York without regard to provisions
regarding choice of laws.

 

4.3                                 Dispute Resolution. All disputes arising out
of or in connection with this Agreement, or any relationship created by or in
accordance with this Agreement, shall be finally settled under the Rules of the
American Arbitration Association (the “Rules”) by three arbitrators. Judgment on
the award rendered by the panel of arbitrators shall be binding upon the Parties
and may be entered in any court having jurisdiction thereof. NewCo shall
nominate one arbitrator and Cytori shall nominate one arbitrator. The
arbitrators so nominated by NewCo and Cytori, respectively, shall jointly
nominate the third arbitrator within fifteen (15) days following the
confirmation of arbitrators nominated by NewCo and Cytori. If the arbitrators
nominated by NewCo and Cytori cannot agree on the third arbitrator, then such
third arbitrator shall be selected as provided in the Rules. The place of the
arbitration and all hearings and meetings shall be Singapore, , unless the
Parties to the arbitration otherwise agree. The arbitrators may order
pre-hearing production or exchange of documentary evidence, and may require
written submissions from the relevant Parties hereto, but may not otherwise
order pre-hearing depositions or discovery. The arbitrators shall apply the laws
of New York as set forth in Section 4.2; provided, however, that the Federal
Arbitration Act shall govern. The language of the arbitral proceedings shall be
English. The arbitrators shall not issue any award, grant any relief or take any
action that is prohibited by or inconsistent with the provisions of this
Agreement.

 

No arbitration pursuant to this Section 4.3 shall be commenced until the Party
intending to request arbitration has first given thirty (30) days written notice
of its intent to the other Party, and has offered to meet and confer with one or
more responsible executives of such other Party in an effort to resolve the
dispute(s) described in detail in such written notice. If one or more
responsible executives of the other Party agree, within thirty (30) days after
receipt of such written notice, to meet and confer with the requesting Party,
then no arbitration shall be commenced until the Parties have met and conferred
in an effort to resolve the dispute(s), or until sixty (60) days has elapsed
from the date such written notice has been given.

 

4.4                                 Successors and Assigns. Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the Parties hereto whose rights or obligations hereunder are
affected by such amendments. Neither this Agreement nor any right, license,
privilege or obligation provided herein may be assigned or transferred by either
Party without the other Party’s prior written consent, and any such assignment
or transfer shall constitute a Change of Control (of Cytori).

 

4.5                                 Entire Agreement. This Agreement and the
attachments, schedules and exhibits hereto, which are hereby expressly
incorporated herein by this reference, constitute the entire understanding and
agreement between the Parties with regard to the subject matter hereof and
thereof, and supersedes, cancels and annuls in its entirety any and all prior or
contemporaneous agreements and understandings, express or implied, oral or
written among them with respect thereto. No alteration, modification,
interruption or amendment of this Agreement shall be binding upon the Parties
unless in writing designated as an amendment hereto, and executed with equal
formality by each of the Parties.

 

4.6                                 Notices. Except as otherwise expressly
provided herein, all notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given (a) when hand delivered to the other Party; (b) when received, if
sent by facsimile at the address and number set forth below, with a written
confirmation copy of such facsimile sent the next business day in accordance
with (c) below; (c) the second business day after deposit with a national
overnight delivery service, postage prepaid, addressed to the other Party as set
forth below, provided that the sending Party receives a confirmation of delivery
from the delivery service provider; or (d) if earlier, when actually received.

 

--------------------------------------------------------------------------------


 

To Cytori:

 

To NewCo:

 

 

 

3020 Callan Road, San Diego, CA 92121, U.S.A.

 

2-3 Kuboyama-cho,

 

 

Hachioji-shi, Tokyo, 192-8512, Japan

Attn: Christopher J. Calhoun

 

 

Fax: 858-458-0995

 

Attn: Masaaki Terada

 

 

Fax: +81-426-91-7350

 

A Party may change or supplement its address set forth above, or may designate
additional addresses, for purposes of this Section 4.6, by giving the other
Party written notice of the new address in the manner set forth above.

 

4.7                                 Amendments and Waivers. No term or provision
of this Agreement may be amended, waived, discharged or terminated orally but
only by an instrument in writing signed by the Party against whom the
enforcement of such amendment, waiver, discharge or termination is sought. Any
waiver shall be effective only in accordance with its express terms and
conditions.

 

4.8                                 Cumulative Remedies. Unless expressly so
stated in this Agreement in respect of any particular right or remedy, the
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

 

4.9                                 Titles and Subtitles. The titles of the
sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.

 

4.10                       Relationship of Parties. This Agreement shall not be
deemed to constitute either Party, the agent, the partner, the licensee, the
affiliate or the representative of the other Party, and neither Party shall
represent to any third party that it has any such relationship or right of
representation.

 

4.11                       Press Release. No public announcements or press
releases shall be issued by either Party regarding this Agreement or any of the
activities engaged in by the Parties or NewCo pursuant to this Agreement without
the prior written approval of the other Party; provided, however, that either
Party shall have the right to make such public disclosure as may be necessary or
appropriate to comply with applicable securities or other laws.

 

4.12                       Counterparts. This Agreement may be executed by
facsimile signature in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.

 

4.13                       Severability. Should any provision of this Agreement
be determined to be illegal or unenforceable, such determination shall not
affect the remaining provisions of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this License/ Commercial Agreement
as of the Effective Date.

 

 

CYTORI THERAPEUTICS, INC

OLYMPUS-CYTORI, INC.

 

--------------------------------------------------------------------------------


 

By:

/s/ Christopher J. Calhoun

 

By:

/s/ Masaaki Terada

 

 

 

 Title: CEO

Title: CEO

 

 

 Date: November 4, 2005

Date: November 4, 2005

 

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 1A:

 

Description of Cytori IP (Section 1 (Definitions))

Schedule 2.2.1:

 

List of Documents Relating to Cytori IP (Section 2.2 (Disclosure of Cytori IP))

Schedule 2.2:

 

Description of Training (Section 2.2 (Disclosure of Cytori IP))

Schedule 3.4.6

 

NewCo’s Manufacturing Capacity (Section 3.4 (Order and Forecast))

 

--------------------------------------------------------------------------------